Title: To George Washington from Major General Horatio Gates, 9 September 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence 9th September 1779
        
        I have the Honour to send Your Excellency, a Request of the Officers of Col: Webb’s Regiment; Also a Letter I received Yesterday from Lieutt Edwards, who has my directions to take Charge of The

prisoners at—Rutland. I understand Major Mersereau’s Wife was in His Absence from Boston last Winter, Wheedled away by an Officer of The Convention Troops; I suppose the Major is gone to Virginia, in Search of Her. As This Woman, has a most Commanding Influence Over her Dashing Husband, Your Excellency will doubtless approve of my Giving You this information. The following is an Extract of a Letter from Col: Chase D.Q.M. General at Boston, Dated 14th August last, “There is One Myres in This Town, who left the Troops of The Convention when They first Arrived at Cambridge, & is now One of Our Hawkers; He was a Sutler in General Riedesel’s Regiment; please to give me directions whether to take him Up, or Not.” A Charecter so Suspicious, Your Excellency may be Assured I Order’d to be Arrested. Since then, I have received a petition, Sign’d by a Number of respectable Inhabitants, requesting the Liberation of Mr Myres; I have Orderd Town Major Rice to Examine Cautiously, & particularly into The Affair and, if he finds no reason to Suspect Myres’s fidelity to The U.S.; to release him; Upon Giving good, & Sufficient Bail. Myres is a German, & Came to America with General Ridesel’s Regiment; & is a Conventioner. I wish Your Excellency’s Sentiments hereupon; as I cannot Divest myself of The Opinion That he is very probably Employ’d as a Spy by The Enemy. He is a fellow of Talents, & Address. I am, Sir, Your Excellency’s, most Obedient, Humble Servant,
        
          Horatio Gates
        
      